Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered on or about March 14, 2002, which, after a nonjury trial, inter alia, declared in defendant cooperative corporation’s favor that it owns the north roof terrace area and has the right to make rules and regulations for its use, that the rules and regulations for the north roof terrace were duly adopted by defendant and binding, awarded defendant attorneys’ fees in the amount of $287,488.05, and which brings up for review an order, same court and Justice, entered November 1, 2000, directing relief in defendant’s favor, as awarded in the aforesaid order and judgment (one paper), unanimously affirmed, with costs. Appeal from the order entered November 1, 2000, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing order and judgment.
The trial court, in consequence of a correct construction of the proprietary lease, found that plaintiffs failed to establish that they had been allocated the north terrace for their exclusive use or that defendant waived its right to use that area. The court also properly found that defendant was entitled to attorneys’ fees pursuant to paragraph 28 of the proprietary lease and that plaintiffs were not effectively relieved of their counsel fee obligation by reason of the payment of those fees by defendant’s insurance carrier (see Isaacs v Jefferson Tenants Corp., 270 AD2d 95).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Ellerin, JJ.